Opinion by
Judge Lindsay:
The act of February 17, 1858, entitled “An act amending the charters of the several banks of Kentucky.”
The first section provides “That the net amount of the surplus accumulated profit of each of the incorporated banks of this commonwealth shall be taxed at the same rate at which the capital stock of said bank is now taxed by law, which shall be paid in the same manner as the tax on the capital.”
The natural import of this language is that the act was to amend the charters of existing banks, and to leave to the legislature the duty of prescribing the amount of taxation to- which banks subsequently chartered should be subjected. The net amounts of accu- ■ mulated profits’to be taxed were the accumulated profits of the banks of the commonwealth then incorporated. But if the language and structure of the section leaves this a matter of doubt, this doubt is removed by reference to the title of the act. The legislature therein declared its object to1 be the “amendment of the charters of the several banks of Kentucky.” Charters which had not then been granted could not from the very nature of things be amended.
The act does not declare that its provisions shall apply to charters thereafter granted, and its title utterly forbids that they shall be so applied. ■
The Falls City Tobacco Bank was not incorporated until January 21, 1865, hence it is not bound to observe the requirements of the act of February, 1858.

Rodman & Thompson, for appellant.


Pendell, for appellee.

, The demurrers to appellant’s petition and amended petition were properly sustained and said petitions properly dismissed.
Judgment affirmed.